329 S.E.2d 404 (1985)
313 N.C. 505
STATE of North Carolina
v.
Floyd Edward RICHARDSON.
No. 615A84.
Supreme Court of North Carolina.
April 18, 1985.
This case was heard 10 April 1985 in the Supreme Court upon appeal and writ of certiorari to review the decision of a divided panel of the Court of Appeals, 70 N.C. App. 509, 320 S.E.2d 900 (1984). As the trial court's findings of fact are insufficient to allow proper appellate review of its conclusion that the defendant's alleged confession was voluntary, this case is remanded to the Superior Court, Buncombe County, with instructions to make additional findings of fact addressing the following questions:
(1) What, if anything, did Tennessee authorities promise or offer this defendant?
(2) What threats, if any, did Tennessee authorities make to this defendant?
(3) Did the defendant rely on any such promises or threats, if made, to the extent that they caused his confession to the North Carolina officers to be induced by fear or by hope of reward?
(4) Was the defendant's confession to the North Carolina officers the result of a plea arrangement or plea bargain with Tennessee authorities concerning crimes committed in Tennessee? If so, what were the terms of the plea bargain or plea arrangement, and was it complied with?
The Superior Court, Buncombe County, will certify its findings in this regard to this Court with reasonable dispatch.